                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                          June 24, 2021
                                                                       Nathan Ochsner, Clerk

         IN THE UNITED STATES DISTRICT COURT
         FOR THE SOUTHERN DISTRICT OF TEXAS
                 GALVESTON DIVISION
                                    ══════════
                                   No. 3:21-CV-00147
                                    ══════════


                   ALI SAGHAIN, TDCJ # 01632294, PETITIONER,

                                          v.

                          BOBBY LUMPKIN, RESPONDENT.

                       ═════════════════════════
                            ORDER TO TRANSFER
                       ═════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      Petitioner Ali Saghain, an inmate in the custody of the Texas Department

of Criminal Justice–Correctional Institutions Division (“TDCJ”), has filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2254.        The petition

challenges a disciplinary proceeding from the Stringfellow Unit. After reviewing

the pleadings, the court concludes that this action must be transferred for the

reasons set forth briefly below.

      Because the petitioner is in custody pursuant to a judgment and sentence

by a state court in Texas, which has more than one federal district, jurisdiction




1/3
over the petition is determined by the place of conviction or the place of

confinement, as follows:

      Where an application for a writ of habeas corpus is made by a person
      in custody under the judgment and sentence of a State court of a
      State which contains two or more Federal judicial districts, the
      application may be filed in the district court for the district wherein
      such person is in custody or in the district court for the district
      within which the State court was held which convicted and sentenced
      him and each of such district courts shall have concurrent
      jurisdiction to entertain the application.

28 U.S.C. § 2241(d). The Fifth Circuit has emphasized that, under § 2241(d), a

petitioner may seek a federal writ of habeas corpus in one of only two places: (1)

the district in which the state-court conviction was entered, or (2) the district

within which the petitioner is incarcerated. See Wadsworth v. Johnson, 235 F.3d

959, 962 (5th Cir. 2000).

      Saghain is imprisoned based on a conviction from Harris County. See Dkt.

1, at 2. Harris County is located in the Southern District of Texas, Houston

Division. See 28 U.S.C. § 124(b)(2). The Coffield Unit, where the petitioner was

incarcerated at the time he filed his petition, is located in Anderson County,

which is in the Eastern District of Texas, Tyler Division.         See 28 U.S.C.

§ 124(c)(1). Although the petitioner’s disciplinary hearing was at the Stringfellow

Unit in the Southern District of Texas, Galveston Division, TDCJ is not a state

court for purposes of jurisdiction under § 2241. See Wadsworth, 235 F.3d at 962.

This court lacks jurisdiction over the petition.




2/3
      Accordingly, the Clerk of Court is ordered to transfer this habeas action to

the United States District Court for the Southern District of Texas, Houston

Division, and to provide a copy of this order to the parties.

                                       24th day of
      Signed on Galveston Island this ____              June             , 2021.


                                       ____________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




3/3
